                  Case 5:19-cr-00152-XR Document 1 Filed 02/21/19 Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the                                     FEB 2
                                                                                                                         1 ?Ojg
                                                   Western District of Texas
                                                                                                              r
                                                                                                                  U.S
                  United States of America                           )
                                V.                                    )
                                                                      )      Case No.

                  RICK A. BENAVIDES
                                                                      )

                                                                      )

                           Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state   that the following is true to the best of my knowledge and belief.
On or about the date(s) of FEBRUARY 20, 2019                                in the county of   BEXAR                          in the
'WESTERN               District of TEXAS                      ,   the defendant(s) violated:

            Code Section                                                        Offense Description

18/2422(b)                                Attempted to persuade, induce, entice, or coerce an individual who had
                                          not attained the age of 18 years to engage in any sexual activity.

                                          10 years to life imprisonment; 250,000 fine; 100 special assessment;
                                          5,000 special assessment



          This criminal complaint is based on these facts:




          Lii   Continued on the attached sheet.



                                                                                               Complainant's signature

                                                                             SHAHNAZ FITTER, SA, AFOSI

    Sworn to before me and signed in my presence.
    Sworn to telephonically and signed electronically


Date:       b7_/I/Z)f I


City and state:       SAN ANTONIO, TX                                        RICHARD B. FARRER, US MAGISTRATE JUDGE
                                                                                                Printed name and title
        Case 5:19-cr-00152-XR Document 1 Filed 02/21/19 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                  AFFIDAVIT iN SUPPORT OF A CRIMINAL COMPLAINT

I, Special Agent Shahnaz Fitter, being duly sworn do hereby depose and state:


   1.   That your affiant is currently employed as a Special Agent (SA) with the Air Force Office
        of Special Investigations and has been so employed since 2018. Since 2018, your affiant
        has participated in investigations concerning United States military members and personnel
        who have a nexus to the Department of Defense. As part of your affiant's training and
        experience, your affiant knows that it is unlawful for any person to persuade, induce, entice,
        or coerce any individual who has not attained the age of 18 years to engage in any sexual
        activity for which any person can be charged, or attempted to do so, in violation of Title
        18, United States Code Section 2422(b).
   2. On February 20, 2019, your affiant was informed by AFOSI SA Jason Hutchings regarding

        Rick A. BENAVIDES. SA Hutchings has been employed by AFOSI since 2012 and
        received certification as an undercover agent authorized to conduct Internet Crimes Against
        Children (ICAC) operations on February 24, 2016. SA Hutchings created a fictitious
        online persona, posing as a 14 year old female. On February 11, 2019, SA Hutchings made
        a post in a mobile application that stated "Visiting my brother on Lackland AFB! Hmu
        (two happy face emojis)." On February 11, 2019, an individual with the screen name "Man
        of Solitude" responded to the post ("Man of Solitude" never asked for the persona's name
        and the persona never provided a name but will be referred to as "the child" in this
        affidavit). "Man of Solitude" told the child he was a contractor that worked for the
        government (later discovered he worked on Port Authority San Antonio, as a Department
        of Defense (DoD) contractor). The child informed "Man of Solitude" that she was on base
        for her brother's graduation. "Man of Solitude" continued to chat with the child and stated
        he was 45 years old. The child sent Benavides her cell phone number and they switched
        from the mobile application to text messaging.        "Man of Solitude" provided enough
        personal information to allow federal agents to positively identify him as Rick A.
        Benavides. The Department of Defense (DoD) Person Search (DPS) database disclosed
        Benavides was a 45 year old Department of Defense (DoD) contractor.
     Case 5:19-cr-00152-XR Document 1 Filed 02/21/19 Page 3 of 4




3.   Benavides told the child he was chatting with her while at work. Further investigative
     effort revealed Benavides worked at the Defense Logistics Agency, Port Authority San
     Antonio (adjacent to Joint Base San Antonio-Lackland). Benavides communicated with
     the child while at his place of work and while he was on Joint Base San Antonio-Lackland
     (Exclusive Federal Jurisdiction).     Benavides requested the child to send a naked
     photograph of her full body. Benavides stated multiple times through the chat conversation
     he wanted to engage in sexual acts with the child, including oral sex and intercourse.
     Benavides expressed he knew it was illegal to conduct these sexual activities, based on the
     child's age and stated he had a lot to lose. Benavides indicated in the chats that he planned
     to meet with the child on February 20, 2019 on JBSA-Lackland, pick her up, and conduct
     the aforementioned sexual acts in Benavides' truck.
4. As planned by Benavides, during the chat with the child, Benavides used his official
     Department of Defense issued identification card to access Joint Base San Antonio-
     Lackland (Exclusive Federal Jurisdiction) and attempted to meet the child. AFOSI agents
     arrested Benavides in the evening of February 20, 2019 when Benavides arrived at Lyons
     Park on JBSA-Lackland, TX (prearranged meet location).
5.   AFOSI agents conducted a search of Benavides's vehicle subsequent to his arrest. The
     following items were seized: Two pills marked as "T-27" (which corresponded to erectile
     dysfunction medication); one Samsung Galaxy Note 9 celiphone with an additional SIM
     card taped to the phone case; and 2 micro SD cards with 2 SD adapters.
6. Based on the above facts, your affiant believes there is probable cause that          Rick A.
     BENAVIDES, did knowingly persuade, induce, entice, or coerce an individual who had
     not attained the age of 18 years to engage any sexual activity for which any person can be
     charged, or attempted to do so, in violation of Title 18, United States Code Section 2422(b).



     Sp
          94i7
          ial Agent Shahnaz Fitter
     Air Force Office of Special Investigations
Case 5:19-cr-00152-XR Document 1 Filed 02/21/19 Page 4 of 4




SUBSCRIBED AND SWORN    TObruary                        2   1   ,2019.




                       HonorabeãiT.Farrer
                       United States Magistrate Judge
                       Western District of Texas
